Judgment of the Supreme Court, Bronx County (Elbert C. Hinkson, J.), rendered February 11, 1987, convicting defendant, after trial by jury, of robbery in the first degree and criminal possession of a weapon in the third degree and sentencing him to concurrent terms of from 10 to 20 years and 3 Vi to 7 years, respectively, is unanimously affirmed.
The People’s loss of certain evidence was the result of inadvertence. Defendant has failed to allege any prejudice arising from the failure to preserve this evidence, in support of his Rosario claim. (People v Martinez, 71 NY2d 937, 940.) Moreover, the overwhelming evidence of defendant’s guilt coupled with his inability to attribute any significance to the missing evidence support our conclusion that the trial court did not abuse its discretion in denying defendant’s motion for a mistrial. (People v Haupt, 71 NY2d 929, 931.)
We reject defendant’s claim that the trial court improperly failed to charge the jury, as requested by both the defense and the prosecution, on the voluntariness of defendant’s pretrial statements, pursuant to CPL 710.70. Notwithstanding the parties’ agreement, such a charge is inappropriate where defendant has failed to introduce evidence at trial contesting voluntariness. (People v Graham, 55 NY2d 144, 147.)
Defendant has failed to demonstrate that the sentencing court abused its discretion.
Concur — Murphy, P. J., Ross, Carro and Rosenberger, JJ.